DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "second portion of the bracket " in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret claim 14 to depend from claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orenstein  (US4413311A).
Regarding claim 8, Orenstein teaches a system of interconnected light fixtures ("a connection system for mechanically and electrically joining together a plurality of illuminated modules" col 1 In 7-9), the system comprising:
a first light fixture including an elongated first housing and a first light emitting element, the first housing including a first end, a second end, and a first electrical connector (left fixture having housing 108 and light emitting element 112, housing 108 having left and right ends and electrical connector metal post 222 and nut 224, Fig 9; col 6 In 9-20);
a second light fixture including an elongated second housing and a second light emitting element, the second housing including a first end, a second end, and a second electrical  connector (right fixture having housing 110 and light emitting element 114, housing 110 having left and right ends and electrical connector at metal post 222 and nut 224, Fig 9; col 6 In 9-20);
an electrical cord providing electrical communication between the first light fixture and a second light fixture (electrical cord 214 coupling light tubes 112 and 114, Fig 9-10), the electrical cord including a third electrical connector removably coupled to the first electrical connector, and a fourth electrical connector removably coupled to the second electrical connector (ends of electrical leads of 214 coupling to electrical metal posts 210/222 and nut 212/224, Fig 9-10); and
a cover removably coupled to the first light fixture and the second light fixture (connector 104 having tubular body 106, Fig 9-10), the cover extending over the electrical cord (see tubular body 106 over electrical cord 214, Fig 9-10), the cover including a first end adjacent the first light fixture, a second end adjacent the second light fixture, and a surface extending between the first end and the second end (left end of body 106 proximate first light fixture and second right end approximate second light fixture, Fig 9-10), a portion of the cover surface adjacent the first end having a profile that corresponds to a profile of a surface of the first light fixture, and a portion of the cover surface adjacent the second end having a profile that corresponds to a profile of a surface of the second light fixture, providing a continuous surface between the first light fixture and the second light fixture (tubular shape of cover body 106 being similar in profile to surfaces of first light fixture housing 108 and second light fixture housing 11 O to form a generally continuous surface, Fig 9-10).
Regarding claim 9, Orenstein teaches the system of claim 8, and further teaches comprising a bracket coupled to the first light fixture, the cover coupled to the bracket (bracket comprising annulus 217 coupled to the first light fixture via fasteners 219, and coupled to the cover via end housing 218, Fig 9-10; col 6 In 3-20).
Regarding claim 11, Orenstein teaches the system of claim 9, and further teaches wherein the bracket is a first bracket, further comprising a second bracket coupled to the second light fixture, the cover coupled to the second bracket (second bracket comprising mirror annulus 217 coupled to the second light fixture via fasteners 207, and coupled to the cover via end housing 204, Fig 9-10; col 5, In 40-58).
Regarding claim 15, Orenstein teaches the system of claim 8, and further teaches wherein the first housing includes a first portion and a second portion (housing 108 having first left portion and second right portion, said second right portion defined by housing 218, Fig 9), the first portion including an opening through which light from the first light emitting element passes (opening through left end for receiving light emitting element 112, Fig 9), the second portion positioned on side of the first portion opposite the opening (second right end defined by end housing 218 positioned opposite first left end, Fig 9), the second portion having a length less than a length of the first portion of the housing (second right end 218 is shown to have a length less than the first left end, Fig 9), the first electrical connector being positioned on the second portion of the housing (electrical connector coupled to second right end of housing 108 at collar and threaded connection between 204 and 205, Fig 9).
Regarding claim 16, Orenstein teaches the system of claim 15, and further teaches wherein the first end of the cover is positioned adjacent a surface of the second portion (first left end of cover 106 positioned adjacent second right end of housing 108, Fig 9).
Regarding claim 17, Orenstein teaches the system of claim 15, and further teaches wherein an end of the second portion proximate the cover is configured to be selectively coupled to an end plate (end of second right portion 218 of housing 108 proximate cover 106 is selectively coupled to end plate of annulus 217 via fasteners 219, Fig 9-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orenstein.
Regarding claim 10, Orenstein teaches the system of claim 9, and further teaches wherein the bracket is coupled to the first light fixture by a first fastener (219, Fig. 9-10 - see fastener 219 coupling the bracket 217 to the first light fixture). 
The prior art does not teach or fairly suggest wherein the cover is coupled to the bracket by a second fastener.
However, using a fastener to couple the cover to the bracket is one of several finite number of identified, predictable solutions, with a reasonable expectation of success. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a fastener to couple the cover and bracket in order to secure the cover to the bracket.
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, Orenstein teaches the system of claim 9, and further teaches the first light fixture (112, Fig 9) being coupled to the bracket (see Fig 9). The prior art of record does not teach or fairly suggest the bracket includes a first portion coupled to the first light fixture and a second portion coupled to the first light fixture, wherein the first electrical connector is positioned between the first portion and the second portion.
Claims 13 and 14 are objected to for the same.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following publications all teach interconnected light fixtures with brackets and fasteners.
US-20160003457 A1
US-20170292664 A1
US-20180031189 A1
US-11060711 B2
US-11255521 B2
US-8398276 B2
US-9964289 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/             Primary Examiner, Art Unit 2875